Exhibit 10.4

DaVita HealthCare Partners Inc.

Restricted Stock Units Agreement under the

DaVita HealthCare Partners Inc. 2011 Incentive Award Plan

and Long-Term Incentive Program

This Restricted Stock Unit Agreement (this “Agreement”) is dated as of the Grant
Date indicated below by and between DaVita HealthCare Partners Inc., a Delaware
corporation (the “Company”) and the Grantee pursuant to the DaVita HealthCare
Partners Inc. 2011 Incentive Award Plan, as amended and restated (the “Plan”).

Primary Terms

 

Grantee:    «Grantee» Address:   

«Address_1»

«City», «State» «Zip»

Grant Date:    «Grant_Date» Number of Units:    «RSU_Award» Vesting Schedule:   

«RSU_Vesting_1»

«RSU_Vesting_2»

Plan Name:    2011 Incentive Award Plan Plan ID#:    FVA3

This Agreement includes this cover page and the following Exhibits, which are
expressly incorporated by reference in their entirety herein:

Exhibit A – General Terms and Conditions

Exhibit B – Events Causing Full Vesting of Awards

Grantee hereby expressly acknowledges and agrees that he or she is an employee
at will and may be terminated by the Company or its applicable Affiliate at any
time, with or without cause. Grantee’s acceptance of this Agreement indicates
that he or she accepts and agrees to all the terms and provisions of this
Agreement and to all the terms and provisions of the Plan, incorporated by
reference herein. Capitalized terms that are used but not defined in this
Agreement shall have the meanings set forth in the Plan.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement
effective as of the Grant Date.

 

DaVita HealthCare Partners Inc.

 

Martha Ha

Corporate Secretary

   

Grantee

 

«Grantee»

Note: Please mark and initial any correction to the Grantee’s name and/or
address shown on this page before returning a signed copy of this agreement to
the Stock Plan Administrator.

 

Page 1    Award ID: «Award_ID»



--------------------------------------------------------------------------------

DaVita HealthCare Partners Inc.

Restricted Stock Units Agreement

Exhibit A – General Terms and Conditions

For valuable consideration, the receipt of which is acknowledged, the parties
hereto agree as follows:

1. Grant of Restricted Stock Units. The Company hereby grants to Grantee this
award (the “Award”) of «RSU_Award» restricted stock units (“Restricted Stock
Units” or “Units”) under the Plan, subject to adjustment, forfeiture and the
other terms and conditions set forth below. This Award represents Grantee’s
right to receive shares of common stock of the Company (“Common Stock”), subject
to Grantee’s fulfillment of the vesting conditions set forth in this Agreement.

2. Terms of Restricted Stock Units. The terms of the Award are as set forth in
this Agreement and in the Plan. In the event of a conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan will control.

3. Vesting Conditions. This Award of Restricted Stock Units shall vest as
follows:

«RSU_Vesting_1» and «RSU_Vesting_2»

4. Conversion of Restricted Stock Units and Stock Issuance. Upon each vesting
date of the Award (each, a “Vesting Date”), one share of Common Stock will
become issuable to Grantee for each Restricted Stock Unit that vests on such
Vesting Date (the “Shares”). After the Vesting Date, the Company will issue the
Shares to Grantee, after reducing the Shares by a number of shares (if any) that
are sold to satisfy Grantee’s tax withholding obligations pursuant to Section 7
below. No fractional shares will be issued under this Agreement, even though
such fractions may result if a portion of a share must be sold to pay Grantee’s
withholding taxes.

5. Termination of Employment. Restricted Stock Units will cease vesting upon the
date Grantee’s employment with the Company or any Affiliate is terminated for
any reason, including, without limitation, a termination by resignation,
discharge, death, disability or retirement. Upon the date that Grantee ceases
being an Employee, Grantee will forfeit his or her right to any unvested
Restricted Stock Units.

6. Rights to Shares. Grantee shall not have any rights to the Shares subject to
the Award, including without limitation, voting rights and rights to dividends,
unless and until the Shares shall have been issued by the Company and held of
record by or for benefit of Grantee.

7. Taxes

(a) Generally. Grantee is ultimately liable and responsible for all taxes owed
in connection with the Award, regardless of any action the Company or any of its
subsidiaries or affiliates takes with respect to any tax withholding obligations
that arise in connection with the Award. Neither the Company nor any of its
Affiliates makes any representation or undertaking regarding the treatment of
any tax withholding in connection with the grant or vesting of the Award or the
subsequent sale of Shares issuable pursuant to the Award. The Company and its
subsidiaries and affiliates do not commit and are under no obligation to
structure the Award to reduce or eliminate Grantee’s tax liability. As a
condition and term of this Award, no election under 83(b) of the United States
Internal Revenue Code may be made by Grantee or any other person with respect to
all or any portion of the Award.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any domestic or
foreign tax withholding obligation, whether national, federal, state or local,
including any social tax obligation (the “Tax Withholding Obligation”), Grantee
must arrange for the satisfaction of the minimum amount of such Tax Withholding
Obligation in a manner acceptable to the Company. Grantee may choose to satisfy
Grantee’s tax obligation in either of the following manners:

 

Page 2    Award ID: «Award_ID»



--------------------------------------------------------------------------------

(i) By Sale of Shares. Unless Grantee chooses to satisfy the Tax Withholding
Obligation by some other means in accordance with clause (ii) below, Grantee’s
acceptance of this Award constitutes Grantee’s instruction and authorization to
the Company and any brokerage firm determined acceptable to the Company for such
purpose to withhold or sell on Grantee’s behalf a whole number of Shares from
those Shares issuable to Grantee as the Company determines to be appropriate to
generate cash proceeds sufficient to satisfy the Tax Withholding Obligation.
Such Shares will be sold on the day the tax Withholding Obligation arises (e.g.,
a Vesting Date) or as soon thereafter as practicable. Grantee will be
responsible for all broker’s fees and other costs of sale, and Grantee agrees to
indemnify and hold the Company and its subsidiaries and affiliates harmless from
any losses, costs, damages, or expenses relating to any such sale. To the extent
the proceeds of such sale exceed Grantee’s Tax Withholding Obligation, the
Company agrees to pay such excess in cash to Grantee through payroll or
otherwise as soon as practicable. Grantee acknowledges that the Company or its
designee is under no obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
Grantee’s Tax Withholding Obligation. Accordingly, Grantee agrees to pay to the
Company or any of its subsidiaries or affiliates as soon as practicable,
including through additional payroll withholding, any amount of Tax Withholding
Obligation that is not satisfied by the sale of Shares described above.

(ii) By Check, Wire Transfer or Other Means. At any time not less than ten
(10) business days before any Tax Withholding Obligation arises (e.g., a Vesting
Date), Grantee may notify the Company of Grantee’s intent to make a separate
cash payment to satisfy Grantee’s Tax Withholding Obligation. If Grantee elects
to satisfy Grantee’s Tax Withholding Obligation in this manner, Grantee will be
asked to remit to the Company an amount that the Company determines is
sufficient to satisfy the Tax Withholding Obligation within ten (10) business
days after the Vesting Date by (a) delivery of a certified check payable to the
Company, Attn: Dan Chandler, Manager, Stock Plan Administration, P.O. Box 2076,
Tacoma, Washington 98401-2076, or such other address as the Company may from
time to time direct, (b) wire transfer to such account as the Company may
direct, or (c) such other means as the Company may establish or permit. If
Grantee does not remit this amount to the Company within twenty (20) business
days after the Vesting Date, the Company reserves the right to satisfy Grantee’s
Tax Withholding Obligation in the manner set out under paragraph (i) above in
its sole discretion.

(c) Right to Retain Shares. The Company will have the right to defer the
issuance of any Shares to Grantee until Grantee satisfies the Tax Withholding
Obligation.

8. Assignment. Grantee’s interest in this Award may not be assigned or
alienated, whether voluntarily or involuntarily.

9. Meaningful Reduction in Responsibilities. If there is a meaningful reduction,
determined in the Company’s sole discretion, in both Grantee’s duties and
responsibilities and the level of Grantee’s regular cash compensation for an
extended or indefinite period of time, the Company reserves the right to
unilaterally revoke some or all of the unvested portion of this Award.

10. Clawback Provision. Notwithstanding any other provision in this Agreement to
the contrary, Grantee shall be subject to the written policies of the Company’s
Board of Directors applicable to Company executives, including without
limitation any Board policy relating to recoupment or “clawback” of compensation
arising from this Award, as they exist from time to time during Grantee’s
employment by the Company and thereafter.

11. Amendments. Except as otherwise provided in Section 9, this Agreement and
the Award may be amended only by means of a written document signed by both
Grantee and the Company.

 

Page 3    Award ID: «Award_ID»



--------------------------------------------------------------------------------

12. Change of Control of the Company. In the event of a Change of Control, the
entire Award may vest immediately. The specific provisions regarding
circumstances in which full vesting would occur are set forth in Exhibit B.

13. Non-Competition/Non-Solicitation/Non-Disclosure

(a) Non-Competition. Grantee acknowledges and recognizes the highly competitive
nature of the business of the Company and accordingly agrees that while Grantee
is an employee of the Company and for the «NonCompete_Term» period following
termination of such relationship for any reason (whether voluntary or
involuntary) (the “Restricted Period”), Grantee shall not, as an employee,
independent contractor, consultant, or in any other form, prepare to provide or
provide any of the same or similar services that Grantee performed during
his/her employment with or service to the Company for any other individual,
partnership, limited liability company, corporation, independent practice
association, management services organization, or any other entity
(collectively, “Person”) that competes in any way with the area of business of
the Company, or any of its subsidiaries or affiliates, in which Grantee worked
and/or performed services. For purposes of the above, preparing to provide any
of the same or similar services includes, but is not limited to, planning with
any Person on how best to compete with the Company or any of its subsidiaries or
affiliates, or discussing the Company’s, or any of its subsidiaries’ or
affiliates’ business plans or strategies with any Person.

Grantee further agrees that during the Restricted Period, Grantee shall not own,
manage, control, operate, invest in, acquire an interest in, or otherwise engage
in, act for, or act on behalf of any Person (other than the Company and its
subsidiaries and affiliates) engaged in any activity that Grantee was
responsible for during Grantee’s employment with or engagement by the Company
where such activity is similar to or competitive with the activities carried on
by the Company or any of its subsidiaries or affiliates.

Grantee acknowledges that during the Restricted Period, Grantee may be exposed
to confidential information and/or trade secrets relating to business areas of
the Company or any of its subsidiaries or affiliates that are different from and
in addition to the areas in which Grantee primarily works for the Company (the
“Additional Protected Areas of Business”). As a result, Grantee agrees he/she
shall not own, manage, control, operate, invest in, acquire an interest in, or
otherwise act for, act on behalf, or provide the same or similar services to,
any Person that engages in the Additional Protected Areas of Business.

Grantee acknowledges and agrees that the geographical limitations and duration
of this covenant not to compete are reasonable.

To the extent that the provisions of this Section 13(a) conflict with any other
agreement signed by Grantee relating to non-competition, the provisions that are
most protective of the Company’s, and any of its subsidiaries’ or affiliates’,
interests shall govern.

(b) Non-Solicitation. Grantee agrees that during the term of his/her employment
and/or service to the Company or any of its subsidiaries or affiliates and for
the one-year period following the termination of his/her employment and/or
service for any reason (whether voluntary or involuntary), Grantee shall not
(i) solicit any of the Company’s or any of its subsidiaries’ or affiliates’
employees to work for any Person, (ii) hire any of the Company’s, or any of its
subsidiaries’ or affiliates’, employees to work (as an employee or an
independent contractor) for any Person, (iii) take any action that may
reasonably result in any of the Company’s, or any of its subsidiaries’ or
affiliates’, employees going to work (as an employee or an independent
contractor) for any Person, (iv) induce any patient or customer of the Company,
or any of its subsidiaries or affiliates, either individually or collectively,
to patronize any competing business; (v) request or advise any patient,
customer, or supplier of the Company, or any of its subsidiaries or affiliates,
to withdraw, curtail, or cancel such person’s business with the Company, or any
of its subsidiaries or affiliates; (vi) enter into any contract the purpose or
result of which would benefit

 

Page 4    Award ID: «Award_ID»



--------------------------------------------------------------------------------

Grantee if any patient or customer of the Company, or any of its subsidiaries or
affiliates, were to withdraw, curtail, or cancel such person’s business with the
Company, or any of its subsidiaries or affiliates; (vii) solicit, induce, or
encourage any physician (or former physician) affiliated with the Company, or
any of its subsidiaries or affiliates, or induce or encourage any other person
under contract with the Company, or any of its subsidiaries or affiliates, to
curtail or terminate such person’s affiliation or contractual relationship with
the Company, or any of its subsidiaries or affiliates; or (viii) disclose to any
Person the names or addresses of any patient or customer of the Company, or any
of its subsidiaries or affiliates.

(c) Non-Disclosure. In addition, Grantee agrees not to disclose or use for his
or her own benefit or purposes or for the benefit or purposes of any Person
other than the Company and any of its subsidiaries or affiliates, any trade
secrets, information, data, or other confidential information relating to
customers, development, programs, costs, marketing, trading, investment, sales
activities, promotion, credit and financial data, financing methods, plans, or
the business and affairs of the Company or any of its subsidiaries or affiliates
(“Information”); provided, however, the foregoing shall not apply to (i)
Information which is not unique to the Company or any of its subsidiaries or
affiliates, or (ii) Information which is generally known to the industry or the
public other than as a result of Grantee’s breach of this covenant, or
(iii) disclosure that is required by any applicable law, rule or regulation. If
Grantee receives such a request to produce Information in his or her possession,
Grantee shall provide the Company reasonable advance notice, in writing, prior
to producing said Information, so as to give the Company reasonable time to
object to Grantee producing said Information. Grantee also agrees that Grantee
will not become employed by or enter into service with any Person other than the
Company and any of its subsidiaries or affiliates in which Grantee will be
obligated to disclose or use any Information, or where such disclosure would be
inevitable because of the nature of the position.

(d) If, at any time (a) while Grantee is an employee of the Company or any of
its subsidiaries or affiliates, or (b) within one (1) year after termination of
Grantee’s employment with the Company, or any of its subsidiaries or affiliates,
for any reason (whether voluntary or involuntary), whichever is the latest,
Grantee (i) breaches the non-competition provision of Section 13(a),
(ii) breaches the non-solicitation provision of Section 13(b), (iii) breaches
the non-disclosure provision of Section 13(c), (iv) is convicted of a felony,
(v) has been adjudicated by a court of competent jurisdiction of having
committed an act of fraud or dishonesty resulting or intending to result
directly or indirectly in personal enrichment at the expense of the Company or
any of its subsidiaries or affiliates, or (vi) is excluded from participating in
any federal health care program, then (1) this Agreement and the Award shall
terminate effective on the date on which Grantee enters into such activity and
(2) the Company may seek temporary, preliminary, and permanent injunctive relief
to prevent any actual or threatened breach or continuation of any breach of this
Agreement without the necessity of proving actual damages or posting a bond or
other security (which Grantee hereby agrees to) and/or an order requiring
Grantee to repay the Company any value, gain or other consideration received or
realized by Grantee as a result of this Award or any Shares received pursuant to
the Award.

14. Section 409A of the Code. This Agreement and the Award are intended to meet
the requirements of Section 409A of the Code, and shall be interpreted and
construed consistent with that intent. Notwithstanding any other provisions of
this Agreement, to the extent that the right to any issuance of Shares or
payment to Grantee hereunder provides for the “deferral of compensation” within
the meaning of Section 409A(d)(1) of the Code, the issuance or payment shall be
made in accordance with the following:

If Grantee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of Grantee’s “separation from
service” within the meaning of Section 409A(a)(2)(A)(i) of the Code (the
“Separation Date”), then no such issuance of Shares or payment shall be made
during the period beginning on the Separation Date and ending on the date that
is six months following the Separation Date or, if earlier, on the date of
Grantee’s death, if the earlier making of such issuance of Shares or payment
would result in tax penalties being imposed on Grantee under Section 409A of the
Code. The amount of any issuance of Shares or payment that would otherwise be
made during this period shall instead be made on the first business day
following the date that is six months following the Separation Date or, if
earlier, the date of Grantee’s death.

 

Page 5    Award ID: «Award_ID»



--------------------------------------------------------------------------------

15. Compliance. It is understood and agreed upon that at all times Grantee will
act in full compliance with the Company’s Code of Conduct, Policies and
Procedures, JV Compliance Handbook, MDA Compliance Handbook, Gift Policy and the
credentialing process (collectively, the “Policies”).

Grantee may not improperly use something of value to attempt to induce or
actually induce, either directly or indirectly, a patient to switch to, or
continue to receive, treatment at a Company facility center in violation of the
Policies. Inducement may include paying a patient, providing gifts, or otherwise
providing something of value to a patient to switch to, or continue to receive
treatment at a Company facility center. Grantee also may not attempt to induce
or actually induce a referral source with something of value to obtain referrals
in violation of the Policies.

If Grantee’s conduct, whether related to the Award granted under this Agreement
or otherwise, violates the requirements of the immediately preceding two
paragraphs, then Grantee will forfeit any unvested portion of the Award granted
under this Agreement and be subject to immediate disciplinary action, up to and
including termination.

If at any time Grantee has questions or concerns about the Compliance provisions
in this Section 15, or suspects any improper conduct related to this initiative,
Grantee should immediately contact his or her supervisor or Team Quest. Grantee
also may anonymously and confidentially call the Company’s Compliance Hotline at
888-458-5848.

16. Compliance with Law. No shares of Stock shall be issued and delivered
pursuant to a Unit unless and until all applicable registration requirements of
the Securities Act of 1933, as amended, all applicable listing requirements of
any national securities exchange on which the Stock is then listed, and all
other requirements of law or of any regulatory bodies having jurisdiction over
such issuance and delivery, shall have been complied with. In particular, the
Committee may require certain investment (or other) representations and
undertakings in connection with the issuance of securities in connection with
the Plan in order to comply with applicable law.

If any provision of this Agreement is determined to be unenforceable or invalid
under any applicable law, such provision will be applied to the maximum extent
permitted by applicable law, and shall automatically be deemed amended in a
manner consistent with its objectives to the extent necessary to conform to any
limitations required under applicable law. Furthermore, if any provision of this
Agreement is determined to be illegal under any applicable law, such provision
shall be null and void to the extent necessary to comply with applicable law,
but the other provisions of this Agreement shall remain in full force and
effect.

17. Execution. This Agreement and the Award may be considered null and void at
the discretion of the Company if a signed copy is not returned to Stock Plan
Administration no later than «Agmt_Deadline».

 

Page 6    Award ID: «Award_ID»



--------------------------------------------------------------------------------

DaVita HealthCare Partners Inc.

Restricted Stock Units Agreement

Exhibit B – Events Causing Full Vesting Awards

The Award shall automatically vest in its entirety (i) immediately prior to the
effective date of a “Change of Control” (defined below) if the “Acquiror”
(defined below) fails to assume, convert or replace this Award, or (ii) as of
the date of termination of Grantee’s employment if such termination occurs
within twenty-four (24) months following a Change of Control by the Company (or
the Acquiror) other than for “Cause” (defined below) or, if applicable, by
Grantee in accordance with the termination for “Good Reason” provisions of
Grantee’s employment agreement, if any.

“Change of Control” means:

(i) any transaction or series of transactions in which any person or group
(within the meaning of Rule 13d-5 under the Exchange Act and Sections 13(d) and
14(d) under the Exchange Act) becomes the direct or indirect “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), by way of a stock issuance,
tender offer, merger, consolidation, other business combination or otherwise, of
greater than 50% of the total voting power (on a fully diluted basis as if all
convertible securities had been converted and all warrants and options had been
exercised) entitled to vote in the election of directors of the Company
(including any transaction in which the Company becomes a wholly-owned or
majority-owned subsidiary of another corporation);

(ii) any merger or consolidation or reorganization in which the Company does not
survive;

(iii) any merger or consolidation in which the Company survives, but the shares
of the Company’s Common Stock outstanding immediately prior to such merger or
consolidation represent 50% or less of the voting power of the Company after
such merger or consolidation; or

(iv) any transaction in which more than 50% of the Company’s assets are sold;

provided, however, that no transaction contemplated by clauses (i) through
(iv) above shall constitute a Change of Control if both (x) the person acting as
the Chief Executive Officer of the Company for the six months prior to such
transaction becomes the Chief Executive Officer or the Executive Chairman of the
Board of Directors of the entity that has acquired control of the Company as a
result of such transaction (the “Acquiror”) immediately after such transaction
and remains the Chief Executive Officer or Executive Chairman of the Board of
Directors for not less than one year following the transaction and (y) a
majority of the Acquiror’s board of directors immediately after such transaction
consist of persons who were directors of the Company immediately prior to such
transaction.

“Cause” means: (1) a material breach by Grantee of his or her duties and
responsibilities which do not differ in any material respect from the duties and
responsibilities of Grantee during the ninety (90) days immediately prior to a
Change of Control (other than as a result of incapacity due to physical or
mental illness) which is demonstrably willful and deliberate on Grantee’s part,
which is committed in bad faith or without reasonable belief that such breach is
in the best interests of the Company and which is not remedied in a reasonable
period of time after receipt of written notice from the Company specifying such
breach; (2) willful misconduct or gross negligence which results in material
harm to the Company; (3) the conviction of Grantee of, or a plea of nolo
contendere by Grantee to, a felony or other crime involving fraud or dishonesty;
or (4) willful violation of Company policies which results in material harm to
the Company.

 

Page 7    Award ID: «Award_ID»